t c memo united_states tax_court alfred q campbell iii petitioner v commissioner of internal revenue respondent docket no 3597-17l filed date alfred q campbell iii pro_se martha jane weber and william walter kiessling for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 d of the determination by the internal revenue 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar service irs or respondent to uphold the issuance of a notice_of_intent_to_levy the irs initiated the collection action with respect to petitioner’s federal_income_tax liabilities for and representing that he will abate the liability respondent has moved for summary_judgment with respect to the collection action for and asked the court to impose a penalty under sec_6673 petitioner has filed a cross-motion for summary_judgment in which he contends that the notice_of_deficiency for was not issued by an authorized delegate of the secretary we will grant respondent’s motion with respect to the collection action but deny it with respect to the penalty and we will deny petitioner’s cross-motion background the following facts are based on the parties’ pleadings and motion papers including the attached declarations and exhibits see rule b petitioner re- sided in tennessee when he filed his petition petitioner has failed to file federal_income_tax returns for the past two dec- ades if not longer he has been a frequent visitor to this court see campbell v commissioner tcmemo_2013_57 cdp case involving petitioner’s unpaid income_tax liabilities for campbell v commissioner t c dkt no 21555-05l date bench opinion aff’d per order no 6th cir date cdp case involving petitioner’s unpaid income_tax liabilities for among the years for which petitioner failed to file returns were and the years at issue for each year the irs prepared a substitute for return sfr that met the requirements of sec_6020 on the basis of the sfrs the irs issued to petitioner for each year a notice_of_deficiency addressed to him at p o box memphis tennessee memphis address the notice_of_deficiency for was issued on date and the notice of deficien- cy for was issued on date petitioner failed to petition this court within days of either notice see sec_6213 the irs accordingly assessed deficiencies additions to tax and interest on date in an effort to collect these unpaid liabilities the irs sent petitioner a notice_of_intent_to_levy and notice of your right to a hear- ing that notice was mailed to him at p o box waynesboro tennessee waynesboro address that was a new address of which the irs had re- ceived notice on date see infra pp petitioner timely requested a cdp hearing in his hearing request he assert- ed that he had not received either notice_of_deficiency he expressed interest in a collection alternative but only after the irs can show that it has properly assessed me and i have been provided the opportunity to dispute these taxes the case was assigned to a settlement officer so from the irs appeals_office who scheduled a telephone cdp hearing for date to veri- fy the assessments the so requested petitioner’s administrative file which indicat- ed that both notices of deficiency had been mailed to his memphis address but had been returned to the irs unclaimed the so concluded that petitioner was not en- titled to dispute his underlying tax_liability for or because the notices had been mailed to his memphis address see sec_6330 114_tc_604 the so expressed willingness to consider a collection alternative provided that petitioner submitted the necessary financial information and became current in his federal tax obligations by filing returns for on date the so attempted to call petitioner for the sched- uled conference but was unable to reach him at that time petitioner had not sub- mitted any financial documentation or copies of any_tax returns the so sent him a last chance letter asking that he provide within days any information that he wished the so to consider petitioner replied by reiterating the contentions set forth in his hearing request demanding a face-to-face hearing challenging the validity of the and notices of deficiency and requesting documentation to show how the irs calculated the levy amount the so concluded that petitioner was not eligible for a face-to-face hearing that he could not challenge his underlying tax_liabilities and that he had failed to furnish information required to consider a collection alternative on date the irs issued petitioner a notice_of_determination sustaining the proposed levy and he timely petitioned this court he alleged in his petition that he did not receive either notice_of_deficiency and thus did not have a prior oppor- tunity to challenge his and tax_liabilities the irs did not follow proper assessment procedures and the irs improperly denied him a face-to- face hearing on date respondent filed a motion to remand the case to the irs appeals_office respondent noted that petitioner denied receiving the notices of deficiency and that the administrative file did not include copies of those notices respondent accordingly requested that the case be remanded to enable the ap- peals office to make a complete determination about whether the assessments for and are valid we granted that motion on date on remand the so obtained copies of each notice_of_deficiency and of u s postal service usps forms firm mailing book for accountable mail the notices were issued by the irs service_center in ogden utah each took the form of a letter sc cg and was signed on behalf of the commissioner by bill banowsky the director of campus compliance operations at the ogden service_center the forms showed that each notice_of_deficiency had been sent to petitioner by certified mail to his memphis address the so confirmed that the 16-digit certified mail numbers appearing on the notices matched those on the forms and that the envelope containing each notice had been returned to the irs by usps as unclaimed the so sent petitioner a letter scheduling a supplemental cdp hearing for date the letter requested that petitioner confirm his mailing ad- dress from date through date the period during which the two notices of deficiency were mailed the letter also asked petitioner to submit fully completed tax returns for and if he wished to challenge his under- lying tax_liabilities for those years petitioner submitted no information to the so before the hearing 2respondent provided the declaration of denice d vaughan director of small_business self-employed operations support within the irs she explained the ogden service center’s organizational structure and confirmed that depart- ment managers campus compliance services small_business self-employed reported to campus senior managers who reported directly to mr banowsky as director campus compliance operations the supplemental hearing was held as scheduled the so again asked peti- tioner to verify his address but petitioner replied with frivolous arguments when the so reiterated that request petitioner refused said bye bye and terminated the call at no point during or before the hearing did petitioner submit any evi- dence relevant to his underlying tax_liability for or on date the so issued petitioner a supplemental notice_of_determination sustaining the levy it concluded that the assessments were valid because the administrative file contained sufficient information to verify that the notices of deficiency had been properly mailed to petitioner’s last_known_address it concluded that petitioner could not challenge his underlying tax_liabilities and was ineligible for a collection alternative because he had refused to supply any financial information on date respondent filed a motion for summary_judgment al- though petitioner had refused to answer the so’s questions about his address during respondent noted that petitioner had supplied information on that point during an earlier cdp case involving his unpaid tax_liabilities for see campbell v commissioner tcmemo_2013_57 in that case 3petitioner contended in that case that he did not receive the notices of defi- ciency for which the usps had returned to the irs as unclaimed we continued petitioner filed on date a notice of change_of address that notice informed the irs and the court that petitioner’s address as of that date had changed from the memphis address to the waynesboro address because petitioner acknowledged that the memphis address was his correct address before date respondent urges in his motion for summary judg- ment that the notice_of_deficiency which was mailed to the memphis address on date was properly sent to his last_known_address on the other hand because respondent had been notified that petitioner’s address had changed to the waynesboro address as of date respondent concedes that the no- tice of deficiency for which was mailed to the memphis address on date was not sent to his last_known_address and was thus invalid respondent represents that petitioner’ sec_2010 tax_liability will accordingly be abated in his cross-motion petitioner contends that the notice_of_deficiency for was not sent to his last_known_address as respondent concedes and wa sec_3 continued concluded that he had deliberately refused delivery of those notices that he was thus deemed to have received them and that he was accordingly precluded from challenging his underlying tax_liabilities campbell v commissioner tcmemo_2013_57 105_tcm_1394 4respondent anticipates that the irs will issue a new notice_of_deficiency for to petitioner at his current address because petitioner has never filed a return for the tax for that year may be assessed at any time sec_6501 thus invalid petitioner does not dispute that the notice was sent to his last_known_address but he contends that it was nevertheless invalid because it was not signed by an authorized delegate of the secretary as required by u s c sec_6212 sec_7701 and sec_7701 a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite how- ever the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where the validity of the taxpay- er’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the tax- payer’s underlying liability is not before us we review the irs determination for abuse_of_discretion only see id pincite abuse_of_discretion exists when a de- termination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir c underlying liability a taxpayer may raise a cdp challenge to the existence or amount of his underlying tax_liability if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute it sec_6330 respondent has represented that petitioner’s underlying tax_liability for will be abated the current focus of live dispute is thus petition- er’s liability for at the cdp hearing petitioner sought to challenge his underlying tax liabil- ity for by asserting that he did not receive the notice_of_deficiency for that year since he does not dispute that he resided at the address to which that notice was mailed it seems likely that he refused delivery of the notice as he did for the notices of deficiency that the irs sent him for and for see campbell t c m cch pincite7 campbell t c dkt no 05l we need not however decide that question assuming arguendo that peti- tioner did not receive the notice he was entitled to challenge his liability for that year at the cdp hearing sec_6330 but a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing 140_tc_173 see 129_tc_107 ‘an issue is not properly raised if the taxpayer fails to present any evidence with respect to that issue after being given a reasonable opportunity’ to do so moriarty v commissioner tcmemo_2017_204 114_tcm_441 quoting sec_301_6330-1 q a-f3 proced admin regs aff’d per order wl 6th cir date see obeirne v commissioner tcmemo_2018_210 at the irs determined petitioner’s liability by preparing an sfr on the basis of third-party reporting the so invited petitioner if he wished to dispute that liability to submit a properly completed tax_return stating what he believed his correct_tax liability for to be petitioner refused to do so and he submitted no evidence of any kind to the so on this subject indeed he advanced only frivolous arguments during the hearing and peremptorily terminated the call because petitioner did not properly challenge his tax_liability at the cdp hearing he is not entitled to advance that challenge in this court we thus review the so’s action for abuse_of_discretion only see thompson t c pincite alamo v commissioner tcmemo_2017_215 114_tcm_489 aff’d 751_fedappx_583 5th cir d abuse_of_discretion in determining whether the so abused his discretion we consider whether he properly verified that the requirements of any applicable law or adminis- trative procedure had been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of pe- titioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so properly discharged all of his responsibilities under sec_6330 this case was remanded to the appeals_office to enable the so to verify that the assessments were valid on remand the so secured copies of the notices of deficiency and of the corresponding certified mail lists the certified mail list for showed that the notice for that year had been sent by certified mail to petitioner’s memphis address which the so determined to be his last_known_address petitioner does not dispute that as of date the memphis address was his last_known_address indeed on date he filed in docket no a change_of address form averring that the memphis address was his correct address before date if a notice_of_deficiency is mailed to the taxpayer at his last_known_address actual receipt of the notice is immaterial the notice is valid see eg 724_f2d_808 9th cir we conclude that the so did not abuse his discretion in determining that the assessment was valid because the notice_of_deficiency for that year was sent to petitioner’s last_known_address petitioner contends for the first time in his cross-motion for summary judg- ment that the notice_of_deficiency for was invalid on the theory that it was not issued by the secretary or_his_delegate see sec_6212 sec_7701 a petitioner did not advance this argument at the initial cdp hearing at the supplemental cdp hearing or in his petition to this court assuming arguendo that this argument is properly before us we reject it the notice was issued by the irs service_center in ogden utah it took the form of a letter sc cg and it was signed on behalf of the commis- sioner by bill banowsky the director of campus compliance operations at the ogden service_center the notice_of_deficiency is standard in all respects and displays no irregularities of any kind the case law recognizes a presumption of official regularity supporting the proposition that public officers absent evidence of the contrary have properly discharged their official duties by following prescribed procedures see r h stea291_us_54 272_us_1 530_f2d_781 8th cir walker v commissioner tcmemo_2018_22 115_tcm_1082 n during the supplemental hearing petitioner did not chal- lenge the capacity of the ogden service_center to issue the notice_of_deficiency and he presented no facts or argument of any kind concerning the issuing officer’s authority the so on remand did what he was instructed to do he secured copies of the notice_of_deficiency and the certified mail list he confirmed that the same 16-digit certified mail number appeared on both documents and he verified that the notice was properly mailed to petitioner’s memphis address absent any argument by petitioner or irregularity on the face of the notice the so could rely on the presumption of official regularity to conclude that the signature on the notice was that of a duly authorized irs officer see 44_tc_382 applying the presumption to the authority of an irs officer to issue a notice_of_deficiency aff’d 373_f2d_45 10th cir the so did not abuse his discretion in verifying the assessment without consulting irs delegation orders in any event mr banowsky had delegated authority to sign the notice_of_deficiency for that notice was issued on date at that time delegation_order rev set forth the categories of officials to whom the commissioner had delegated authority to sign and issue notices of deficiency see internal_revenue_manual irm pt date among the officers listed are department managers campus compliance services small busi- ness self-employed delegation orders are generally directed to the lowest level position expected to take a particular action see irm pt date thus e very intervening line supervisory position up to and including the commissioner has the same authority 139_tc_270 quoting irm pt a mr banowsky was the top irs official in charge of compliance services at the irs ogden campus at that facility department managers campus compli- ance services small_business self-employed reported to campus senior man- agers campus senior managers reported directly to mr banowsky as direc- tor campus compliance operations see supra note because mr banowsky was in the direct line of supervisors over department managers who are specifi- cally listed in delegation_order rev mr banowsky was authorized to sign and issue the notice_of_deficiency for finally petitioner contends that he was improperly denied a face-to-face hearing the regulations provide that a cdp hearing may but is not required to consist of a face to face meeting sec_301_6320-1 q a-d6 proced admin regs we have repeatedly held that sec_6330 does not require a face- to-face cdp hearing 115_tc_329 wil- liamson v commissioner tcmemo_2009_188 in particular we have held that an so’s denial of a face-to-face hearing does not constitute an abuse_of_discretion where a taxpayer advances frivolous arguments or declines as petitioner repeated- ly did to provide past due returns or necessary financial information see zastrow v commissioner tcmemo_2010_215 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir williams v commissioner tcmemo_2008_173 petitioner did not submit any offer of a collection alternative even if he had he was not in compliance with his tax filing obligations for tax years the so could properly have rejected any proposed collection alternative on that ground alone see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hull v commissioner tcmemo_2015_86 109_tcm_1438 finding no abuse_of_discretion in any respect we will sustain the proposed collection action for tax_year e sec_6673 penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure w henever it appears to the tax_court that a taxpayer has instituted or maintained a proceeding primarily for delay or has taken a position that is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir bruh- wiler v commissioner tcmemo_2016_18 111_tcm_1071 petitioner was before this court in two previous cdp cases campbell tcmemo_2013_57 campbell t c dkt no 21555-05l in both cases he failed to file returns and denied receiving the notices of deficiency that followed he ad- vanced frivolous arguments in the earlier case and we imposed a penalty of dollar_figure under sec_6673 it seems likely that petitioner has been invoking the cdp procedure pri- marily for delay for a long period of time in this case however respondent has made a full concession for one of the two tax years at issue since petitioner de- spite his worst efforts has secured some relief by commencing this litigation we will not impose a penalty on him at this time but he is warned that we will not hesitate to do so if he commences future litigation in this court primarily for pur- poses of delay to reflect the foregoing an appropriate order and decision will be entered granting in part and denying in part respondent’s motion for summary_judgment and granting in part and denying in part petitioner’s cross-motion
